Title: From Thomas Jefferson to Matthew L. Davis and William A. Davis, 21 December 1800
From: Jefferson, Thomas
To: Davis, Matthew L.,Davis, William A.



Gentlemen
Washington Dec. 21 1800

Your favor of Oct. 14 did not get to my hands till the 3d. of Nov. when the arrangements for my departure to this place engrossed my whole time nor have I been master of the earliest part of it here.
With respect to the Notes on Virginia which you propose to reprint it is not in my power to add to, or alter them at present. the  subject would require more time & enquiry than are within my power to [provide.] the most correct edition is the one originally published at Paris. Stockdale’s London edition is tolerably correct. I know nothing of the American editions, not possessing any of them. I think it might be of some use to publish with them a Report of mine on Weights & Measures, made to Congress in 1790. it was printed in N. York by Chiles & Swaine. I have no copy of it here or I would have inclosed it. by getting abroad it might prepare the public mind for adopting something more certain & convenient than the present system of weights & measures.
I am Gentlemen Your most obedt. servt

Th: Jefferson

